Appeal by the defendant from a judgment of the County Court, Putnam County (Rooney, J.), rendered November 22, 2005, convicting him of robbery in the second degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record shows that he entered a valid waiver of indictment, and freely and voluntarily consented to prosecution by superior court information (see CPL 195.10, 195.20; People v Menchetti, 76 NY2d 473 [1990]; People v Cohen, 47 AD3d 828 [2008]). Further, having effectively waived his right to appeal, the defendant may not now obtain a reduction in his bargained-for sentence (see People v Lopez, 6 NY3d 248 [2006]). Fisher, J.P., Florio, Angiolillo, Dickerson and Belen, JJ., concur.